Exhibit 10.2

U.S. Notice of Terms

Supplemental Performance-Based Restricted Stock Units

 

To:    David L. Calhoun BEMSID:    Grant Date:    February 24, 2020

The Boeing Company (the “Company”) has awarded you a Supplemental
Performance-Based Restricted Stock Unit award (the “Award”) pursuant to The
Boeing Company 2003 Incentive Stock Plan, as amended and restated from time to
time (the “Plan”), and the provisions contained herein (the “Notice”).
Capitalized terms not otherwise defined in this Notice shall have the meaning
ascribed to them in the Plan. Your Award is subject to the terms of the Plan. If
there is any inconsistency between the terms of this Notice and the terms of the
Plan, the Plan’s terms shall control. You are required to accept and acknowledge
the terms and conditions of the Award, through the mechanism and procedures
determined by the Company, as a condition to receiving the Award. The terms and
conditions of the Award are as follows:

 

1.

PBRSU Award. You have been awarded 21,988 Performance-Based Restricted Stock
Units (“PBRSUs”). Each PBRSU corresponds to one share of Common Stock.

 

2.

PBRSU Account. The Company will maintain a record of the number of awarded
PBRSUs in an account established in your name.

 

3.

Vesting of PBRSUs. At the time your PBRSUs vest, the Company will issue to you
shares of Common Stock equal in number to the vested number of whole PBRSUs in
your account, after deduction of shares to cover appropriate taxes and other
charges as described in Section 9.2. Your PBRSUs will vest as follows:

3.1 50% of the PBRSUs (“Tranche 1”) will vest upon the second anniversary of the
Grant Date (the “First Vesting Date”), contingent upon certification by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) that the performance goals set forth on Appendix A hereto (the
“Goals”) have been substantially achieved (the “Certification”). If the
Certification has not occurred by or on the First Vesting Date, Tranche 1 will
be subject to the vesting conditions set forth in Section 3.3.

3.2 The remaining 50% of the PBRSUs (“Tranche 2”) will vest upon the third
anniversary of the Grant Date (the “Second Vesting Date”), contingent upon the
Certification. If the Certification has not occurred by or on the Second Vesting
Date, Tranche 2 will be subject to the vesting conditions set forth in
Section 3.3.

3.3 If the Certification has not occurred by or on the First Vesting Date (with
respect to Tranche 1) or the Second Vesting Date (with respect to Tranche 2),
Tranche 1 and/or Tranche 2 (as applicable) will vest upon the date of
Certification (the “Third Vesting Date”) that the Goals were achieved on or by
December 31, 2023. If the Goals are not achieved on or by December 31, 2023, the
PBRSUs will be forfeited in their entirety.

3.4 Vesting of PBRSUs upon the First Vesting Date, the Second Vesting Date,
and/or the Third Vesting Date (collectively, the “Vesting Dates”) is contingent
upon your continued active employment with the Company or a Related Company
through the applicable Vesting Date(s), subject to application of Sections 6 and
7.

 

4.

Dividend Equivalents.

4.1 While PBRSUs are in your account, they will earn dividend equivalents in the
form of additional PBRSUs. Specifically, as of each dividend payment date for
Common Stock, your PBRSU account will be credited with additional PBRSUs
(“dividend equivalent PBRSUs”) equal in number to the number of shares of Common
Stock that could be bought with the cash dividends that would be paid on the
PBRSUs in your account if each PBRSU were one share of Common Stock.

4.2 The number of shares of Common Stock that could be bought with the cash
dividends will be calculated to two decimal places and will be based on the
“Fair Market Value” of a share of Common Stock on the applicable dividend
payment date. For purposes of this Award, “Fair Market Value” means the average
of the high and the low per share trading prices for Common Stock as reported by
The Wall Street Journal for the specific dividend payment date, or by such other
source as the Company deems reliable.

4.3 Dividend equivalent PBRSUs will vest at the same time and in the same manner
as the PBRSUs with which they are associated.

 

5.

Adjustment in Number of PBRSUs. The number of PBRSUs in your account will be
adjusted proportionately for any increase or decrease in the number of issued
shares of Common Stock resulting from any stock split, combination or exchange
of Common Stock, consolidation, spin-off or recapitalization of Common Stock, or
any similar capital adjustment or the payment of any stock dividend.

 

6.

Termination Due to Disability or Death. In the event your employment is
terminated prior to any Vesting Date by reason of disability or death, any
unvested portion of your PBRSUs, including any dividend equivalent PBRSUs, will
be prorated based on the number of full and partial calendar months you spent on
the active payroll during the applicable vesting period (i.e., for Tranche



--------------------------------------------------------------------------------

  1, the two-year period beginning on the Grant Date, and for Tranche 2, the
three-year period beginning on the Grant Date), beginning with the first full
calendar month after the Grant Date, calculated without regard to whether the
Goals have been achieved. Payment for this Award will be made (i) as soon as
administratively possible, but not later than 60 days after your termination of
employment. For purposes of this Award, “disability” means a disability
entitling you to benefits under any long-term disability policy sponsored by the
Company or a Related Company.

 

7.

Forfeiture Upon Other Terminations. In the event your employment is terminated
prior to any Vesting Date for any reason (including any involuntary termination
by the Company and any voluntary termination by you) other than those reasons
described in Section 6, all unvested PBRSUs (and all associated dividend
equivalent PBRSUs) granted hereunder shall immediately be forfeited and
canceled.

 

8.

Leave of Absence. Unless otherwise required by law, in the event you have an
authorized leave of absence at any time during the vesting period which absence
extends beyond three full calendar months (including any absence that began
before the Grant Date), any unvested portion of your PBRSUs, including any
dividend equivalent PBRSUs, will be prorated based on the number of full and
partial calendar months you spent on the active payroll during the applicable
vesting period (beginning with the first full calendar month after the Grant
Date).

 

9.

PBRSU Award Payable in Stock.

9.1 Distribution from your PBRSU account will be made as soon as reasonably
possible, but not later than 60 days, after the applicable Vesting Date, except
as otherwise provided in Section 6. The number of shares distributed will be
equal to the number of whole vested PBRSUs in your account, subject to
deductions described in Section 9.2. Fractional share values will be applied to
Federal income tax withholding.

9.2 The Company will deduct from the distribution of your vested PBRSUs any
withholding or other taxes required by law and may deduct any amounts due from
you to the Company or to any Related Company.

9.3 In the event you transfer from the US based payroll to a country in which
PBRSU grants and related dividend equivalents are not settled in shares of
Common Stock and you are scheduled for an PBRSU payout under Section 3 or 6
above while in such country, your distribution will be paid in cash.

 

10.

Transferability. PBRSUs are not transferable except by will or by laws of
descent and distribution. You may designate a beneficiary to receive your Award
in the event of your death.

 

11.

Clawback and Forfeiture Policy.

11.1 This Award and any proceeds resulting from the vesting of this Award are
subject to the Clawback Policy adopted by the Company’s Board of Directors, as
amended from time to time (the “Policy”). The Policy provides (among other
things) that an Award may be subject to clawback and forfeiture (meaning that
the Award or proceeds thereof must be promptly returned to the Company if
already distributed, or that you will lose your entitlement to an Award if it
has not yet been distributed) in the discretion of the Committee, if the
Committee determines that you have (i) violated, or engaged in negligent conduct
in connection with the supervision of someone who violated, any Company policy,
law, or regulation that has compromised the safety of any of the Company’s
products or services and has, or reasonably could be expected to have, a
material adverse impact on the Company, the Company’s customers or the public;
or (ii) engaged in fraud, bribery, or illegal acts like fraud or bribery, or
knowingly failed to report such acts of an employee over whom you had direct
supervisory responsibility.

11.2 In addition, subject to applicable law, or except as may be otherwise
provided in the Addendum, this Award and any proceeds resulting from the vesting
of this Award are subject to clawback and forfeiture in the event you engage in
any of the following conduct, as determined by the Company or its delegate in
its sole discretion, prior to the second anniversary of the later of the final
Vesting Date or receipt of payment of the final installment of the Award: you
(i) plead or admit to, are convicted of, or are otherwise found guilty of a
criminal or indictable offense involving theft, fraud, embezzlement, or other
similar unlawful acts against the Company or against the Company’s interests;
(ii) directly or indirectly engage in competition with any aspect of Company
business with which you were involved or about which you gained Company
proprietary or confidential information; (iii) induce or attempt to induce,
directly or indirectly, any of the Company’s employees, representatives or
consultants to terminate, discontinue or cease working with or for the Company,
or to breach any contract with the Company, in order to work with or for, or
enter into a contract with, you or any third party; (iv) disparage or defame the
Company or its products or current or former employees, provided that this
clause shall not be construed to prohibit any individual from reporting, in good
faith, suspected unlawful conduct in the workplace; or (v) take, misappropriate,
use or disclose Company proprietary or confidential information. Clawback can,
if possible and where permitted by local law, be made by deducting payments that
will become due in future (including salary, bonuses, or share awards). Your
acceptance of this Award shall constitute your acknowledgement and recognition
that your compliance with this Section 11 is a condition for your receipt of
this Award. For purposes of this Section 11, the Company shall include the
Company and all Related Companies.

11.3 Nothing in this Section 11 will apply to legally protected communications
to government agencies or statements made in the course of sworn testimony in
administrative, judicial or arbitral proceedings.



--------------------------------------------------------------------------------

12.

Miscellaneous.

12.1 No Right to Continued Employment or Service. This Notice shall not confer
upon you any right to continuation of employment by the Company or any Related
Company nor shall this Notice interfere in any way with the Company’s or any
Related Company’s right to terminate your employment at any time, except to the
extent expressly provided otherwise in a written agreement between you and the
Company or a Related Company.

12.2 Discretionary Nature of Plan; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of the Award under the Plan is a one-time benefit and does not
create any contractual or other right to receive other awards or benefits in
lieu of awards in the future. Future awards, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the form of award and the vesting provisions.

12.3 Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or other awards granted to you under
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

12.4 Section 409A. This Award is intended to be exempt from or otherwise comply
with Section 409A of the Internal Revenue Code and the regulations and guidance
issued thereunder (“Section 409A”), and shall be interpreted and construed
consistently with such intent. If you are a Specified Employee (as defined by
the Company for purposes of Section 409A) upon your separation from service (as
defined under Section 409A), any payments that are subject to the requirements
of Section 409A and payable upon such separation from service from shall be
delayed until six months after the date of the separation from service, to the
extent required under Section 409A.

12.5 Requirements of Law. The Award and payment thereof shall be subject to, and
conditioned upon, satisfaction of all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

12.6 Addendum to Notice. Notwithstanding any provisions of this Notice to the
contrary, the Award shall be subject to such special terms and conditions for
the state in which you reside as the Company may determine in its sole
discretion and which shall be set forth in an addendum to these terms and
conditions (the “Addendum”). In all circumstances, the Addendum shall constitute
part of this Notice.

12.7 Governing Law. All questions concerning the construction, validity and
interpretation of this notice and the Plan shall be governed and construed
according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof, except as may be
expressly required by other applicable law or as may be otherwise provided in
the Addendum. Any disputes regarding this Award or the Plan shall be brought
only in the state or federal courts of the State of Delaware, except as may be
expressly required by other applicable law or as may be otherwise provided in
the Addendum.

12.8 Agreement to Terms of Plan, Notice and Addendum. By accepting this Award,
you acknowledge that you have read and understand this Notice, the Addendum to
this Notice, and the Plan, and you specifically accept and agree to the
provisions contained therein.



--------------------------------------------------------------------------------

Addendum to U.S. Notice of Terms

Supplemental Performance-Based Restricted Stock Units

The following provisions shall modify Section 11 of the Notice for employees who
reside in or are otherwise subject to the laws of California:

Clause (ii) of Section 11.2 shall not apply.

To the extent expressly required by the laws of the State of California, all
questions concerning the construction, validity, and interpretation of
Section 11 shall be governed and construed according to the laws of the State of
California, without regard to the application of the conflicts of laws
provisions thereof.

The following provisions shall modify Section 11 of the Notice for employees who
reside in or are otherwise subject to the laws of Colorado or Massachusetts:

Clause (ii) of Section 11.2 shall not apply.

The following provisions shall modify Section 11.2 of the Notice for employees
who reside in or are otherwise subject to the laws of South Carolina:

For purposes of this Section 11.2, “engage in competition” shall mean providing
services to a competitor of the Company (whether as an employee, independent
contractor, consulting, officer, or director) that are the same or similar in
function or purpose to the services you provided to the Company during the two
years prior to your termination of employment with the Company and with respect
to which you gained Company proprietary or confidential information, in the
State of South Carolina or any state or territory within the United States in
which the Company conducts substantial business.

The following shall replace Section 11.2 of the Notice for employees who reside
in or are otherwise subject to the laws of Washington:

In addition, this Award and any proceeds resulting from the vesting of this
Award are subject to clawback and forfeiture in the event you engage in any of
the following conduct, as determined by the Company or its delegate in its sole
discretion, during the Restricted Period: you (i) plead or admit to, are
convicted of, or are otherwise found guilty of a criminal or indictable offense
involving theft, fraud, embezzlement, or other similar unlawful acts against the
Company or against the Company’s interests; (ii) directly or indirectly Engage
in Competition; (iii) induce or attempt to induce, directly or indirectly, any
of the Company’s employees, representatives or consultants to terminate,
discontinue or cease working with or for the Company, or to breach any contract
with the Company, in order to work with or for, or enter into a contract with,
you or any third party; (iv) disparage or defame the Company or its products or
current or former employees provided that this clause shall not be construed to
prohibit any individual from reporting, in good faith, suspected unlawful
conduct in the workplace; or (v) take, misappropriate, use, or disclose Company
proprietary or confidential information. Clawback can, if possible and where
permitted by local law, be made by deducting payments that will become due in
future (including salary, bonuses, or share awards). Your acceptance of this
Award shall constitute your acknowledgement and recognition that your compliance
with this Section 11 is a condition for your receipt of this Award. For purposes
of this Section 11, the Company shall include the Company and all Related
Companies.

For purposes of this Section 11.2, “Restricted Period” shall mean, with respect
to clauses (i), (iii), (iv), and (v) above, the period commencing on the date of
the Award and ending on the second anniversary of the later of the final Vesting
Date or receipt of payment of the final installment of the Award, and with
respect to clause (ii) above, the period commencing on the date of the Award and
ending eighteen months after the later of the Vesting Date or the receipt of
payment of the Award. Notwithstanding anything herein to the contrary, clause
(ii) shall not apply to you (x) following any termination of your employment by
reason of layoff, or (y) during any year if you had annualized W-2 total
earnings from the Company of $100,000 (or such dollar amount following
adjustment for inflation as required by applicable Washington law) or less
during the prior year, determined in accordance with applicable Washington law.
For purposes of this Section 11.2, “Engage in Competition” shall mean providing
services to a competitor of the Company (whether as an employee, independent
contractor, consulting, officer, or director) that are the same or similar in
function or purpose to the services you provided to the Company during the two
years prior to your termination of employment with the Company and with respect
to which you gained Company proprietary or confidential information, in the
State of Washington or any state or territory within the United States in which
the Company conducts substantial business.

All questions concerning the construction, validity, and interpretation of
clause (ii) above shall be governed and construed according to the laws of the
State of Washington, without regard to the application of the conflicts of laws
provisions thereof. Any disputes regarding the construction, validity and
interpretation of clause (ii) above shall be brought only in the state or
federal courts of the State of Washington.